DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note: Applicant is reminded of 37 CFR 1.98(5) states that that the number of pages of each NPL reference submitted must also be disclosed on each NPL’s listing on the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observation is made.
Instant app# 17/382,094

US PAT: 11,106,339 B2
1. A computer-implemented method comprising: 




receiving a selection of an object of a graphical user interface displayed via a client device; 


placing a pivot point at a vertical position and a horizontal position within the object; 









receiving a resizing interaction via the client device to modify a size of the object;




and in response to the resizing interaction, scaling the object by modifying vertical space within the object at the vertical position of the pivot point by moving a first edge of the object in a vertical direction relative to the vertical position of the pivot point and modifying horizontal space within the object at the horizontal position of the pivot point by moving a second edge of the object in a horizontal direction relative to the horizontal position of the pivot point.
1. In a digital medium environment for designing graphical user interfaces, a computer-implemented method of resizing a graphical user interface comprising: 

detecting a selection of an object of a graphical user interface presented for display to a user, the object including a plurality of elements; 

placing a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants and moveable to resize the quadrants; identifying two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point; 

detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; 

and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input.
2. The computer-implemented method of claim 1, wherein scaling the object comprises increasing a size of the object by: adding vertical space to the object in the vertical direction from the vertical position of the pivot point; and adding horizontal space to the object in the horizontal direction from the horizontal position of the pivot point.
2. The computer-implemented method of claim 1, wherein: the single user input to resize the selected object is in a direction away from the pivot point; and scaling the two or more elements comprises increasing the size of the two or more elements.
3. The computer-implemented method of claim 1, wherein scaling the object comprises decreasing a size of the object by: removing vertical space from the object in the vertical direction from the vertical position of the pivot point; and removing horizontal space from the object in the horizontal direction from the horizontal position of the pivot point.
4. The computer-implemented method of claim 1, further comprising, in response to detecting that a direction of the single user input is toward the pivot point: moving quadrants that are bound to the one or more selected edges into quadrants that are bound to non-selected edges; and reducing a size of the selected object by removing space from the quadrants that are bound to non-selected edges.
4. The computer-implemented method of claim 1, further comprising modifying the vertical position and the horizontal position of the pivot point during the resizing interaction to maintain: a relative vertical position of the pivot point in relation to a top edge and a bottom edge of the object; and a relative horizontal position of the pivot point in relation to a left edge and a right edge of the object.
9. The computer-implemented method of claim 1, further comprising: identifying a particular element of the plurality of elements that is not intersected by the vertical position or the horizontal position of the pivot point; determining a relative position between the particular element and an edge of a quadrant where the particular element is located; and during the single user input, maintaining the relative position of the particular element with respect to the edge of the quadrant where the particular element is located.
5. The computer-implemented method of claim 1, further comprising: identifying a first element within the object that is intersected by the horizontal position of the pivot point; and identifying a second element within the object that is intersected by the vertical position and the horizontal position of the pivot point.
3. The computer-implemented method of claim 1, wherein identifying the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point comprises: identifying a first element that is intersected by the horizontal position of the pivot point; and identifying a second element that is intersected by the vertical position and the horizontal position of the pivot point.
6. The computer-implemented method of claim 5, wherein scaling the object comprises: scaling the first element by modifying space within the first element in the horizontal direction from the horizontal position of the pivot point based on the resizing interaction; and scaling the second element by modifying space within the second element in the vertical direction from the vertical position of the pivot point and in a horizontal direction from the horizontal position of the pivot point based on the resizing interaction.
6. The computer-implemented method of claim 1, wherein scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point comprises: determining relationships between the two or more elements and the one or more selected edges; and maintaining the determined relationships during the single user input to prevent distortion in shape of the two or more elements.
7. The computer-implemented method of claim 5, further comprising maintaining relative positions of the first element and the second element in relation to each other during the scaling of the object.
6. The computer-implemented method of claim 1, wherein scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point comprises: determining relationships between the two or more elements and the one or more selected edges; and maintaining the determined relationships during the single user input to prevent distortion in shape of the two or more elements.
Claim 8
Claim 15
9. The system of claim 8, wherein the one or more processors are further configured to cause the system to: receive a user interaction to move the pivot point to a second vertical position and a second horizontal position within the object; and in response to the user interaction to move the pivot point, moving the pivot point within object to the second vertical position and the second horizontal position.
17. The system of claim 15, further comprising instructions thereon that, when executed by the at least on processor, cause the server device to: detect an additional user input to move the pivot point; and in response to the additional user input to move the pivot point: generate, for display to the user, a vertical line through the pivot point and a horizontal line through the pivot point to help the user in repositioning the pivot point; and reposition the pivot point in accordance with the detected user input to move the pivot point.
10. The system of claim 9, wherein the one or more processors are further configured to cause the system to: receive a second resizing interaction via the client device to modify the size of the object; and in response to the second resizing interaction, rescaling the object by modifying one or more of vertical space or horizontal space within the object at the pivot point based on the second resizing interaction.
17. The system of claim 15, further comprising instructions thereon that, when executed by the at least on processor, cause the server device to: detect an additional user input to move the pivot point; and in response to the additional user input to move the pivot point: generate, for display to the user, a vertical line through the pivot point and a horizontal line through the pivot point to help the user in repositioning the pivot point; and reposition the pivot point in accordance with the detected user input to move the pivot point.
Claim 15
Claim 21


The claims of Patent 11,106,339 B2 disclose all the features of claims of the instant application 17/382,094 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having claims 1-20 of Patent 11,106,339 B2 to modify the claims to achieve the features of claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Zhao et al. (US PGPUB: 20150363082, Pub. Date: Dec. 17, 2015 hereinafter "Zhao")
Regarding independent claim 1, Zhao teaches: A computer-implemented method comprising: 
receiving a selection of an object of a graphical user interface displayed via a client device; (Zhao − [0017] [0020] For example, the user interface may include multiple user interface elements (e.g., multiple windows), from which one of them may be selected for resizing while the rest are unchanged. Fig. 2 user interface element (240) is divided into four quadrants)
placing a pivot point at a vertical position and a horizontal position within the object; (Zhao − [0017] [0020] A user may select the interface window. Figure 5A window 240 is divide around a central point (pivot) into four quadrants. Fig. 5A, 5B the quadrants are moved in accordance with the resizing of the windows within window 240)
receiving a resizing interaction via the client device to modify a size of the object; (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease)).
and in response to the resizing interaction, scaling the object by modifying vertical space within the object at the vertical position of the pivot point by moving a first edge of the object in a vertical direction relative to the vertical position of the pivot point  (Zhao − [0016] [0020] [0023] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease)).
and modifying horizontal space within the object at the horizontal position of the pivot point by moving a second edge of the object in a horizontal direction relative to the horizontal position of the pivot point. (Zhao − [0016] [0020] [0023] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease)).
Regarding dependents claim 2, Zhao discloses all the features with respect to claim 1 as outlined above
Zhao teaches: wherein scaling the object comprises increasing a size of the object by: adding vertical space to the object in the vertical direction from the vertical position of the pivot point; and adding horizontal space to the object in the horizontal direction from the horizontal position of the pivot point. (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window)
Regarding dependents claim 3, Zhao discloses all the features with respect to claim 1 as outlined above
Zhao teaches: wherein scaling the object comprises decreasing a size of the object by: removing vertical space from the object in the vertical direction from the vertical position of the pivot point; and removing horizontal space from the object in the horizontal direction from the horizontal position of the pivot point. (Zhao − [0016] [0020] [0023] Fig. 5A-5D In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease) [0027] Pinch gesture 250 may be a "pinch out" gesture (also known as an "expand" gesture) to enlarge user interface element 240, or "pinch in" (also known as a "squeeze" gesture) to reduce its size.)
Regarding independent claim 8, claim 8 is directed to system. Claim 8 have similar/same technical features/limitation as Claim 1 and the claims are rejected under the same rational.
Regarding independent claim 15, claim 15 is directed to non-transitory computer readable medium. Claim 15 have similar/same technical features/limitation as Claim 1 and the claims are rejected under the same rational.
Regarding dependents claim 16, Zhao discloses all the features with respect to claim 15 as outlined above
Zhao teaches: cause the computing device to scale the object by adding vertical space to the object in a vertical direction from the vertical position of the pivot point according to the resizing interaction. (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window)

Claims 4, 5, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ignatchenko et al. (US PGPUB 20070230828, Filed. Date: Apr. 4, 2007 hereinafter "Ignatchenko").
Regarding dependents claim 4, Zhao discloses all the features with respect to claim 1 as outlined above
Zhao does not explicitly teach: further comprising modifying the vertical position and the horizontal position of the pivot point during the resizing interaction to maintain: a relative vertical position of the pivot point in relation to a top edge and a bottom edge of the object; and a relative horizontal position of the pivot point in relation to a left edge and a right edge of the object.
However, Ignatchenko teaches: identifying a particular element of the plurality of elements that is not intersected by the vertical position or the horizontal position of the pivot point; determining a relative position between the particular element and an edge of a quadrant where the particular element is located; (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 5, Zhao discloses all the features with respect to claim 1 as outlined above
Zhao does not explicitly teach: identifying a first element within the object that is intersected by the horizontal position of the pivot point; and identifying a second element within the object that is intersected by the vertical position and the horizontal position of the pivot point.
However, Ignatchenko teaches: identifying a first element within the object that is intersected by the horizontal position of the pivot point; and identifying a second element within the object that is intersected by the vertical position and the horizontal position of the pivot point. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 6, Zhao, and Ignatchenko discloses all the features with respect to claim 5 as outlined above
Zhao does not explicitly teach: scaling the first element by modifying space within the first element in the horizontal direction from the horizontal position of the pivot point based on the resizing interaction; and scaling the second element by modifying space within the second element in the vertical direction from the vertical position of the pivot point and in a horizontal direction from the horizontal position of the pivot point based on the resizing interaction.
However, Ignatchenko teaches: scaling the first element by modifying space within the first element in the horizontal direction from the horizontal position of the pivot point based on the resizing interaction; and scaling the second element by modifying space within the second element in the vertical direction from the vertical position of the pivot point and in a horizontal direction from the horizontal position of the pivot point based on the resizing interaction. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 11, Zhao discloses all the features with respect to claim 8 as outlined above
Zhao does not explicitly teach: determine a plurality of elements that share an alignment relative to one another within the object; and maintain the alignment of the plurality of elements relative to one another while scaling the object.
However, Ignatchenko teaches: determine a plurality of elements that share an alignment relative to one another within the object; and maintain the alignment of the plurality of elements relative to one another while scaling the object. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 12, Zhao discloses all the features with respect to claim 8 as outlined above
Zhao does not explicitly teach: wherein scaling the object comprises: identify a first element within the object that is intersected by the horizontal position of the pivot point; and identify a second element within the object that is not intersected by the horizontal position of the pivot point.
However, Ignatchenko teaches: identify a first element within the object that is intersected by the horizontal position of the pivot point; and identify a second element within the object that is not intersected by the horizontal position of the pivot point. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 18, Zhao discloses all the features with respect to claim 15 as outlined above
Zhao does not explicitly teach: identify a first element within the object that is intersected by the vertical position of the pivot point; and identify a second element within the object that is not intersected by the vertical position of the pivot point.
However, Ignatchenko teaches: identify a first element within the object that is intersected by the vertical position of the pivot point; and identify a second element within the object that is not intersected by the vertical position of the pivot point. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 19, Zhao, and Ignatchenko discloses all the features with respect to claim 18 as outlined above
Zhao does not explicitly teach: cause the computing device to, scale the object by: scaling the first element by modifying space within the first element in the vertical direction at the vertical position of the pivot point; and maintain a size of the second element while maintaining a relative position of the second element in relation to one or more edges of the object.
However, Ignatchenko teaches: cause the computing device to, scale the object by: scaling the first element by modifying space within the first element in the vertical direction at the vertical position of the pivot point; and maintain a size of the second element while maintaining a relative position of the second element in relation to one or more edges of the object. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ignatchenko in further view of Tatsumi (EP 0576178 A2 Pub. Date Mar. 05, 2003).
Regarding dependents claim 7, Zhao, and Ignatchenko discloses all the features with respect to claim 5 as outlined above
Zhao does not explicitly teach: further comprising maintaining relative positions of the first element and the second element in relation to each other during the scaling of the object.
However, Tatsumi teaches: further comprising maintaining relative positions of the first element and the second element in relation to each other during the scaling of the object. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 13, Zhao discloses all the features with respect to claim 12 as outlined above
Zhao does not explicitly teach: scaling the first element by modifying space within the first element in the horizontal direction relative to the horizontal position of the pivot point based on the resizing interaction; 
However, Ignatchenko teaches: scaling the first element by modifying space within the first element in the horizontal direction relative to the horizontal position of the pivot point based on the resizing interaction; (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: and maintain a size of the second element while maintaining a relative position of the second element in relation to one or more edges of the object.
However, Tatsumi teaches: and maintain a size of the second element while maintaining a relative position of the second element in relation to one or more edges of the object. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and further in view of Badiger et al. (US PGPUB: 20170102857, Filed Date: Oct. 05, 2016 hereinafter "Badiger").
Regarding dependents claim 9, Zhao discloses all the features with respect to claim 8 as outlined above
Zhao does not explicitly teach: receive a user interaction to move the pivot point to a second vertical position and a second horizontal position within the object; and in response to the user interaction to move the pivot point, moving the pivot point within object to the second vertical position and the second horizontal position. 
However, Badiger teaches: receive a user interaction to move the pivot point to a second vertical position and a second horizontal position within the object; and in response to the user interaction to move the pivot point, moving the pivot point within object to the second vertical position and the second horizontal position. (Badiger – Fig. 1, Fig. 2, Fig. 3 [0041-0042] The user select the control point 204 (pivot point) that may be located as the center point of a four display window configuration. The control point 204 may be relocated on the screen display through an action by a user to a different position on the screen display 200. In non-limiting example, the user has chosen to move the control point 204 to a different position on the screen display 300.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Badiger to include vertical and horizontal lines through the pivot point as taught by Badiger with a reasonable expectation of success. In the same field of endeavor, Badiger discloses resizing digital content displayed in multiple windows. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 10, Zhao discloses all the features with respect to claim 9 as outlined above
Zhao does not explicitly teach: receive a second resizing interaction via the client device to modify the size of the object; and in response to the second resizing interaction, rescaling the object by modifying one or more of vertical space or horizontal space within the object at the pivot point based on the second resizing interaction.
However, Badiger teaches: receive a second resizing interaction via the client device to modify the size of the object; and in response to the second resizing interaction, rescaling the object by modifying one or more of vertical space or horizontal space within the object at the pivot point based on the second resizing interaction. (Badiger – Fig. 1, Fig. 2, Fig. 3 [0041-0042] The user select the control point 204 (pivot point) that may be located as the center point of a four display window configuration. The control point 204 may be relocated on the screen display through an action by a user to a different position on the screen display 200. In non-limiting example, the user has chosen to move the control point 204 to a different position on the screen display 300.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Badiger to include vertical and horizontal lines through the pivot point as taught by Badiger with a reasonable expectation of success. In the same field of endeavor, Badiger discloses resizing digital content displayed in multiple windows. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in further view of Tatsumi (EP 0576178 A2 Pub. Date Mar. 05, 2003).
Regarding dependents claim 14, Zhao discloses all the features with respect to claim 8 as outlined above
Zhao does not explicitly teach: identify a text element within the object intersected by the horizontal position of the pivot point; and maintain a position of the text element relative to the horizontal position of the pivot point during the scaling of the object.
However, Tatsumi teaches: identify a text element within the object intersected by the horizontal position of the pivot point; and maintain a position of the text element relative to the horizontal position of the pivot point during the scaling of the object. (Tatsumi – Fig. 8A and 8B text elements above bar charts. [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 17, Zhao discloses all the features with respect to claim 15 as outlined above
Zhao does not explicitly teach: determine elements belonging to a set of elements within the object according to one or more shared element characteristics; and maintain proportional spacing among the elements within the set of elements while scaling the object.
However, Tatsumi teaches: determine elements belonging to a set of elements within the object according to one or more shared element characteristics; and maintain proportional spacing among the elements within the set of elements while scaling the object. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 20, Zhao discloses all the features with respect to claim 15 as outlined above
Zhao does not explicitly teach: identify a text element within the object; and prevent distortion of the text element during the scaling of the object.
However, Tatsumi teaches: identify a text element within the object; and prevent distortion of the text element during the scaling of the object. (Tatsumi – Fig. 8A and 8B text elements above bar charts. [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177    


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177